    Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: GENERIC PHARMACEUTICALS        )
PRICING ANTITRUST LITIGATION          )
                                      )   MDL 2724
                                      )   16-MD-2724
                                      )
                                      )   HON. CYNTHIA RUFE
                                      )
THIS DOCUMENT RELATES TO:             )
                                      )
ALL ACTIONS                           )
                                      )
                                      )
                                      )




DEFENDANTS’ SUR-REPLY IN OPPOSITION TO PLAINTIFFS’ OBJECTIONS TO
    THE SECOND REPORT AND RECOMMENDATION OF THE SPECIAL
     DISCOVERY MASTER AS TO PLAINTIFFS’ MOTION TO COMPEL
      SUPPLEMENTAL PRODUCTIONS OF TRANSACTIONAL DATA
       Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 2 of 18




                                              TABLE OF CONTENTS
                                                                                                                                Page

I.     INTRODUCTION .............................................................................................................. 1

II.    ARGUMENT ...................................................................................................................... 2

          A.     No Additional Information or Developments Warrant Departure from the
                 Parties’ April 2019 Agreement ............................................................................... 2

                 1.         The Terms of the Parties’ April 2019 Agreement Dictate that
                            Plaintiffs Must Be Held to Their Bargain ................................................... 2

                 2.         Departure from the Agreed Upon Cutoff Date Is Not Warranted .............. 4

          B.     Supplemental Productions Would Be Unduly Burdensome ................................... 8

III.   CONCLUSION ................................................................................................................... 9
         Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 3 of 18




                                                TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

                                                                 CASES

Ashton Woods Holdings LLC v. USG Corp.,
       2016 U.S. Dist. LEXIS 166424 (E.D. Pa. Dec. 2, 2016) .....................................................6

Druding v. Care Alts.,
      2017 U.S. Dist. LEXIS 219777 (D.N.J. June 21, 2017) ......................................................2

In re Microcrystalline Cellulose,
       221 F.R.D. 428 (E.D. Pa. 2004) ...........................................................................................6

In re Suboxone (Buprenorphine Hydrochloride and Naloxone) Antitrust Litig.,
        No. 13-md-2445 (E.D. Pa. Nov. 30, 2017) ................................................................ passim

In re TFT-LCD Antitrust Litig.,
       267 F.R.D. 583 (N.D. Cal. 2010) .........................................................................................7

Int’l U. of Op. Eng’rs Local 30 Ben. Fund v. Lannett Co., Inc., et al.,
        No. 16-cv-00990 (E.D. Pa. Mar. 2, 2016)............................................................................7

Kuhns v. City of Allentown,
      2010 WL 4236873 (E.D. Pa. Oct. 26, 2010)....................................................................6, 7

MSC Software Corp. v. Altair Eng’g, Inc.,
      2012 WL 1340445 (E.D. Mich. Apr. 18, 2012) ...................................................................8

Samuel, Son & Co. v. Beach,
      2014 U.S. Dist. LEXIS 143549 (W.D. Pa. Oct. 9, 2014) ....................................................2

                                                                  RULE

Fed. R. Civ. P. 26 .....................................................................................................................6, 7, 9
       Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 4 of 18




I.     INTRODUCTION

       The parties previously reached an agreement on the scope of data productions, which

Plaintiffs now seek to undo because it flatly disposes of Plaintiffs’ Objections. In April 2019, the

parties negotiated a compromise that provided Plaintiffs an additional year of data beyond what

they requested in exchange for setting a fixed end date of December 2018. The April 2019

Agreement allowed Plaintiffs to seek supplementation only if “warranted” by “additional

information or developments in the MDL.” Apr. 2019 Agmt. at ¶ 7 (Ex. A). Confronted with the

unambiguous language of their own agreement, Plaintiffs have proffered evolving reasons why

Defendants should now produce data beyond the agreed-upon cutoff date. But none of Plaintiffs’

claimed additional information or developments—the bellwether selection, 2019 and 2020 prices

for certain drugs, nor long-standing claims for injunctive relief—constitute “additional

information” or a “development[],” and even more, none warrant ongoing data supplementation.

Id. In the absence of this showing, applying the plain terms of the parties’ agreement dictates that

no structured data beyond December 2018 is required.

       Special Discovery Master Merenstein’s recommendation to deny Plaintiffs’ motion to

compel data supplementation is consistent with the April 2019 Agreement, his prior

recommendations, and relevant case law. See Second Report and Recommendation of the Special

Discovery Master as to Pls.’ Mot. to Compel Supp. Productions of Transactional Data, ECF No.

1503 (hereinafter “R&R”). The parties’ agreement on a reasonable time period for discovery has

guided negotiations with third parties and has allowed discovery to progress. Walking back the

parties’ agreement now would inject needless delay and inefficiencies into the case and would

render meaningless the negotiated compromise (guided by the Special Discovery Master) that

explicitly resolved the previous iteration of Plaintiffs’ supplementation request.




                                                 1
       Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 5 of 18




       Granting Plaintiffs’ motion in contravention of the parties’ agreement will lead to

boundless discovery and require Defendants to produce unknown quantities of data at

undetermined points. The insufficiency of Plaintiffs’ request for supplementation is apparent

from the fact that they can only speculate as to what data they will need and when. As Special

Discovery Master Merenstein stated, in the event that “new information or developments” in the

future do “warrant” supplemental data, Plaintiffs will be able to seek such discovery at the

appropriate time. R&R at 9. This is not that time.

       Because Plaintiffs’ Objections fail to identify any basis to upend the parties’ agreement,

Defendants respectfully request that this Court approve the R&R.

II.    ARGUMENT

       A.      No Additional Information or Developments Warrant Departure from the
               Parties’ April 2019 Agreement

               1.      The Terms of the Parties’ April 2019 Agreement Dictate that Plaintiffs
                       Must Be Held to Their Bargain

       In April 2019, the parties struck a deal regarding discovery where Plaintiffs expressly

agreed to a cutoff date of December 2018 for transactional data. As part of the agreement,

Plaintiffs received an additional year of transactional data beyond what they had sought, and

Defendants received assurance that they would not have indefinite data production obligations.

The agreement also resolved a number of other disputes between the parties as to the scope of

document discovery. Plaintiffs now attempt to unwind this agreement by citing only (1) ordinary-

course schedule adjustments in the case, and (2) circumstances that were previously known to

Plaintiffs. None suffice.

       Plaintiffs cannot dispute that the parties reached a discovery agreement. Rather, Plaintiffs

dispute whether they should still be held to their agreement. But case law unambiguously

supports holding Plaintiffs to the bargain they struck. See, e.g., Order at 1 n.1, In re Suboxone


                                                2
       Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 6 of 18




(Buprenorphine Hydrochloride and Naloxone) Antitrust Litig., No. 13-md-2445 (E.D. Pa. Nov.

30, 2017), ECF No. 419 (Ex. B) (hereinafter “Suboxone”) (holding plaintiffs to agreement on

data productions and rejecting demands for supplementation); Druding v. Care Alts., 2017 U.S.

Dist. LEXIS 219777, at *9 (D.N.J. June 21, 2017) (the “meet and confer process furthers the

discovery process only if the parties abide by the terms of their discovery agreements and the

Court ‘enforces’ the agreements”); Samuel, Son & Co. v. Beach, 2014 U.S. Dist. LEXIS 143549,

at *10 (W.D. Pa. Oct. 9, 2014) (enforcing parties’ discovery agreement because the efficiency of

the meet and confer process to resolve discovery disputes “can only be furthered” if the court

“requires the parties and their counsel to perform their respective obligations under the bargains

which have been achieved”).

       Plaintiffs maintain that the R&R imposes a “stricter standard” that is “divorced from” the

April 2019 Agreement. Reply at 1. Plaintiffs cannot seriously contend that applying the terms of

the parties’ own agreement constitutes a heightened standard. Indeed, the April 2019 Agreement

makes explicit that additional discovery beyond the terms of the agreement will only be allowed

“if warranted by additional information or developments in the MDL.” Apr. 2019 Agmt. at ¶ 7

(Ex. A).

       Contrary to that plain language, Plaintiffs instead suggest that the April 2019 Agreement

imposed no limitations at all. Plaintiffs contend that Defendants’ reliance on negotiated discovery

boundaries constitutes a “red herring.” Reply at 9. It is unclear why parties would ever enter into

agreements if that were true, as binding agreements typically serve the function of protecting

reliance interests. That the April 2019 Agreement could only be altered in light of additional

information or developments warranting additional discovery provided sufficient assurance to all

parties: Defendants knew what they must produce in discovery, and Plaintiffs knew what they




                                                3
       Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 7 of 18




would receive. And it specifically provided Defendants certainty that—absent any such

information or developments—the agreement had fully resolved Plaintiffs’ request for

supplementation.

               2.      Departure from the Agreed Upon Cutoff Date Is Not Warranted

       The parties’ April 2019 Agreement did not automatically permit seeking additional

discovery based on anything the Plaintiffs perceived to be additional information or

developments. Rather, it set a two-pronged threshold: (1) there must be “additional information

or developments in the MDL”; and (2) the information or development must “warrant[]” seeking

additional discovery. Apr. 2019 Agmt. at ¶ 7 (Ex. A) (emphasis added). Over the past five months

of briefing on this issue, Plaintiffs have continued to conjure up new reasons why they need

supplementation; in the latest iteration, the proffered justifications are the bellwether selection

and overall case schedule, the 2019 and 2020 prices for certain pharmaceuticals, and Plaintiffs’

claims for injunctive relief. None of these are “additional information or developments,” let alone

information or developments warranting additional discovery under the April 2019 Agreement.

       First, the bellwether selection and overall case schedule is not a “development,” because

it occurred three weeks after Plaintiffs requested supplementation. Compare Pls.’ Ltr. Br. to

Special Masters, dated June 23, 2020 (Ex. C) with Dkt. No. 1442, dated July 13, 2020. And

Plaintiffs sought supplementation back in September 2018 for all products, including the three

bellwether products. R&R at 8. Even if bellwether selection is a “development” in the strict sense

that it was a new event, the bellwether selection does not warrant additional discovery because

it was a foreseeable event that would have been accounted for at the time of the April 2019

Agreement, and Plaintiffs still fail to explain how the selection process somehow justifies

additional discovery. See Suboxone at 2 n.1 (“[D]elays in a case of this magnitude were not

unexpected or unforeseeable. Plaintiffs could have easily negotiated an appropriate provision


                                                4
      Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 8 of 18




into the Discovery Agreement requiring supplementation of specific information in the event of

such delays.”). Moreover, their argument that the bellwether cases possess some unique qualities

justifying supplementation is undermined by the fact that Plaintiffs previously sought

supplementation for all products (including these bellwether products) and they continue to seek

the right to supplementation on all other products too.

       Second, Plaintiffs’ assertions of “continuing unlawful conduct or that the conduct’s

effects continued to affect prices” do not require a court to ignore the parties’ negotiated

agreement on discovery parameters. Reply at 5. As an initial matter, the fact that

                                                                              is not “additional

information.” Plaintiffs alleged in their 2017 complaints that Defendants’ purported conduct was

“continuing” and the impact was “accumulating,” and Plaintiffs had the 2016-2018 IMS pricing

data when they negotiated the April 2019 Agreement, yet they agreed to a firm end-date for

Defendants’ data productions anyway. ECF No. 126, dated Jan. 27, 2017, at ¶ 197. Plaintiffs

argue that they now have the 2019 and 2020 data in hand, but they cannot argue that these

additional years provide new insight as compared to the 2016-2018 data available to them at the

time they negotiated an agreement that did not provide for supplementation.

       Further, under the second prong of the agreement’s requirement, there is no indication

that the prices of certain pharmaceuticals in 2019-2020 “warrant[]” data supplementation—and

certainly not the endless supplementation Plaintiffs now seek. Apr. 2019 Agmt. at ¶ 7 (Ex A)

(emphasis added). Plaintiffs now state that they “have not pleaded any end date for the alleged

conspiracies” (which again highlights the boundless nature of Plaintiffs’ request). Reply at 4.

Plaintiffs’ complaints may indeed be intentionally vague on the end date, but the dozens of

complaints filed in this case between March 2016 and the present do not allege unlawful price




                                                5
      Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 9 of 18




increases or agreements occurring after 2016. Discovery must be grounded in the factual

allegations in Plaintiffs’ complaints, and a 2018 cutoff date means Plaintiffs are getting three

years (or more for some products) of data following the last-in-time allegations of unlawful price

increases. Plaintiffs’ preferred approach would allow discovery to spiral into an endless process

that would require data for each year, no matter how far in the future, in which



            for numerous legitimate reasons such as current market conditions and industry

dynamics; there is no presumption that
                                   1
                                       There is no support for Plaintiffs’ open-ended demand for

supplementation for an indefinite number of products over multiple undetermined points in the

future. See, e.g., Kuhns v. City of Allentown, 2010 WL 4236873, at *2 (E.D. Pa. Oct. 26, 2010)

(Rule 26 does not require “rolling, open-ended discovery”).

       Plaintiffs have also not demonstrated that additional data is necessary to provide a

benchmark for assessing impact and damages, especially in light of the voluminous data

productions already being made that provide Plaintiffs with years of data both before and after

the alleged conduct. Indeed, courts generally limit benchmark “after-period” data to two to three

years beyond the end date of the alleged conduct. See Ashton Woods Holdings LLC v. USG Corp.,

2016 U.S. Dist. LEXIS 166424, at *4 (E.D. Pa. Dec. 2, 2016) (holding that two years of data

following the alleged conspiracy was sufficient for plaintiffs’ analysis); In re Microcrystalline

Cellulose, 221 F.R.D. 428, 430 (E.D. Pa. 2004) (rejecting argument that more than three years

of data following the alleged conspiracy was needed to “prove liability and calculate damages”


1
 For some products, Plaintiffs allege that the unlawful conduct occurred before or around 2010.
Under Plaintiffs’ logic, if prices for that product are higher in any year going forward than they
were before 2010—even more than a decade after the alleged conduct—supplementation would
be appropriate. There is no support for Plaintiffs’ flawed position.


                                                 6
      Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 10 of 18




using a “before and after analysis”); In re TFT-LCD Antitrust Litig., 267 F.R.D. 583, 597 (N.D.

Cal. 2010) (same). Plaintiffs fail to explain how the agreed-upon amount of structured data would

prove insufficient here.

       Even allegations of continued unlawful conduct or that the conduct continued to affect

prices do not require a court to ignore the parties’ negotiated discovery parameters. Rule 26 does

not require “rolling, open-ended discovery simply because the moving party alleges ongoing

misconduct.” Kuhns, 2010 WL 4236873, at *2. In Suboxone, plaintiffs alleged continuing

unlawful conduct and that overcharges “will continue forward into the future.” Direct Purchasers’

Second Amended Complaint, at ¶¶ 191, 213, Suboxone, (E.D. Pa. Apr. 13, 2015), ECF No. 151

(Ex. D). Plaintiffs claimed that additional years of transactional data would “allow Plaintiffs to

calculate Class damages through the present, consistent with Plaintiffs’ claims.” Direct Purchaser

Class Plaintiffs’ Reply Br. in Supp. of Their Mot. to Compel Def. Indivior, Inc. to Produce

Supplemental, Updated Sales Data at 4, Suboxone, (E.D. Pa. Nov. 14, 2017), ECF No. 416 (Ex.

E). Despite plaintiffs advancing these continuing conduct allegations as a justification for data

supplementation, the court in Suboxone rejected plaintiffs’ efforts to “end-run” their formal,

written discovery agreement. Order at 1 n.1, Suboxone (Ex. B). This Court should likewise hold

Plaintiffs to the April 2019 Agreement.

       Third, Plaintiffs’ claims for injunctive relief do not constitute “additional information”

nor a “development[]” as required to alter the parties’ agreement. Plaintiffs have never advanced

this argument in any of the meet and confers or briefs on this dispute. Now, for the first time in

their reply, Plaintiffs contend that their claims for injunctive relief require data supplementation.

But those claims are not new; Plaintiffs have sought injunctive relief from the very first complaint

filed in March 2016. See, e.g., Class Action Complaint, Int’l U. of Op. Eng’rs Local 30 Ben.




                                                 7
      Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 11 of 18




Fund v. Lannett Co., Inc., et al., No. 16-cv-00990 (E.D. Pa. Mar. 2, 2016) at ¶¶ 16, 116, 136.

Thus, Plaintiffs were seeking injunctive relief in April 2019 but still negotiated, and accepted, an

agreement that did not provide for ongoing supplementation. In fact, Plaintiffs originally sought

an earlier cutoff date but accepted an agreement that granted them an additional year of data

beyond that in exchange for no supplementation. Accordingly, Plaintiffs’ ex post facto argument

that their injunctive relief claims “warrant” data supplementation should be rejected. Moreover,

Plaintiffs’ argument that injunctive relief claims require supplemental data should also be

rejected for the same reasons as their argument on “continuing unlawful conduct,” supra at 5-7,

as these are merely two sides of the same coin.

       B.      Supplemental Productions Would Be Unduly Burdensome

       Plaintiffs wrongly place the onus on Defendants to show why breaking the parties’ valid

agreement would be burdensome. By the very terms of the agreement, it is Plaintiffs who bear the

burden of demonstrating “additional information or developments” warranting departure from the

agreement. Apr. 2019 Agmt. at ¶ 7 (Ex. A). Defendants are not required to demonstrate why

additional data productions would impose an undue burden simply to uphold the agreement the

parties mutually entered into.

       Nonetheless, the burden on Defendants of data supplementation would be significant and

is not any less now that the parties have agreed on some data formats. The primary burden is

incurred each time data needs to be repulled, reviewed, and produced. Even the request for a single

“refresh” of the bellwether data would impose a significant burden. Plaintiffs fundamentally

misunderstand the process of data productions by stating “there is no reason that updating the data

should be difficult.” Reply at 7. The collection, review, and production of additional transactional

data does not magically become easier over time; if anything, data supplementation becomes more

difficult as time passes, corporate structures and personnel change, and data systems evolve. The


                                                  8
       Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 12 of 18




fundamental onerous process of collection remains the same with each trip back to the well and

imposes a substantial ongoing burden on Defendants. See, e.g., MSC Software Corp. v. Altair

Eng’g, Inc., 2012 WL 1340445, at *2 (E.D. Mich. Apr. 18, 2012) (“Rule 26(e) does not place a

continuing burden [] to supplement with new information . . . [T]here are serious objections to the

burden continuous supplementation imposes, especially in protracted cases.”).

        Defendants have already produced tens of millions of documents and almost a decade’s

worth of data for many dozens of products, and yet Plaintiffs ignore the massive burdens already

incurred as they baselessly push for more. Plaintiffs expect to be trusted at their word that their

requests are “targeted,” yet in the same paragraph note they are in no way restricting their future

requests for data, stating only that the “future requests will be for data that is relevant at that time.”

Reply at 7. This will result in an endless and inefficient discovery process. Granting an unbounded

request for future supplementation will create an undue burden on Defendants and frustrate the

April 2019 Agreement’s purpose of setting reasonable limits on discovery.

III.    CONCLUSION

        For the foregoing reasons, Defendants respectfully request that this Court overrule

Plaintiffs’ Objections and approve Special Discovery Master Merenstein’s R&R.




                                                   9
     Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 13 of 18




Dated: November 23, 2020                          Respectfully submitted,

 /s/ Sheron Korpus                                /s/ Jeffrey C. Bank
 Sheron Korpus                                    Jeffrey C. Bank
 Seth A. Moskowitz                                Seth C. Silber
 KASOWITZ BENSON TORRES LLP                       WILSON SONSINI GOODRICH &
 1633 Broadway                                    ROSATI, PC
 New York, New York 10019                         1700 K Street, NW Fifth Floor
 Telephone: (212) 506-1700                        Washington, DC 20006
 skorpus@kasowitz.com                             Telephone: (202) 973-8824
 smoskowitz@kasowitz.com                          jbank@wsgr.com
                                                  ssilber@wsgr.com
 Counsel for Defendants Actavis Elizabeth,
 LLC, Actavis Holdco U.S., Inc., and              Chul Pak
 Actavis Pharma, Inc.                             WILSON SONSINI GOODRICH &
                                                  ROSATI, PC
 /s/ R. Brendan Fee                               1301 Avenue of the Americas 40th Floor
 R. Brendan Fee                                   New York, New York 10019
 Steven A. Reed                                   Telephone: (212) 497-7726
 Melina R. DiMattio                               cpak@wsgr.com
 MORGAN, LEWIS & BOCKIUS LLP
 1701 Market Street                               Adam K. Levin
 Philadelphia, PA 19103                           Benjamin F. Holt
 Telephone: (215) 963-5000                        Justin W. Bernick
 brendan.fee@morganlewis.com                      HOGAN LOVELLS US LLP
 steve.reed@morganlewis.com                       555 Thirteenth Street, NW
 melina.dimattio@morganlewis.com                  Washington, D.C. 20004
                                                  Telephone: (202) 637-5600
 Wendy West Feinstein                             adam.levin@hoganlovells.com
 MORGAN, LEWIS & BOCKIUS LLP                      benjamin.holt@hoganlovells.com
 One Oxford Centre                                justin.bernick@hoganlovells.com
 Thirty-Second Floor
 Pittsburgh, PA 15219                             Counsel for Defendants Mylan Inc., Mylan
 Telephone: (412) 560-7455                        Pharmaceuticals, Inc., UDL Laboratories,
 wendy.feinstein@morganlewis.com                  Inc., and Mylan N.V.

 Counsel for Defendant Glenmark
 Pharmaceuticals, Inc., USA




                                             10
    Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 14 of 18




/s/ Mark A. Robertson                          /s/ Sarah F. Kirkpatrick
Robin D. Adelstein                             Sarah F. Kirkpatrick
Mark A. Robertson                              WILLIAMS & CONNOLLY LLP
Gerald A. Stein                                725 Twelfth Street, N.W.
NORTON ROSE FULBRIGHT US                       Washington, D.C. 20005
LLP                                            Telephone: (202) 434-5000
1301 Avenue of the Americas                    skirkpatrick@wc.com
New York, NY 10019
Telephone: (212) 318-3000                      Counsel for Defendant Par Pharmaceutical
mark.roberston@nortonrosefulbright.com         Inc.
robin.adelstein@nortonrosefulbright.com
gerald.stein@nortonrosefulbright.com           /s/ Christopher P. Wilson
                                               Christopher P. Wilson
Counsel for Defendants Valeant                 John M. Taladay
Pharmaceuticals North America LLC              Erik T. Koons
n/k/a Bausch Health US, LLC, Valeant           Stacy L. Turner
Pharmaceuticals International n/k/a            BAKER BOTTS LLP
Bausch Health Americas, Inc., and              1299 Pennsylvania Avenue NW
Oceanside Pharmaceuticals, Inc.                Washington, DC 20004
                                               Telephone: (202) 639-7700
/s/ Margaret A. Rogers                         christopher.wilson@bakerbotts.com
Margaret A. Rogers
Saul P. Morgenstern                            john.taladay@bakerbotts.com
ARNOLD & PORTER KAYE                           erik.koons@bakerbotts.com
SCHOLER LLP                                    stacy.turner@bakerbotts.com
250 W. 55th Street
New York, NY 10019                             Lauri A. Kavulich
Telephone: (212) 836-8000                      Ann E. Lemmo
margaret.rogers@arnoldporter.com               CLARK HILL PLC
saul.morgenstern@arnoldporter.com              2001 Market St, Suite 2620
                                               Philadelphia, PA 19103
Laura S. Shores                                Telephone: (215) 640-8500
ARNOLD & PORTER KAYE                           lkavulich@clarkhill.com
SCHOLER LLP                                    alemmo@clarkhill.com
601 Massachusetts Avenue
Washington, DC 20001                           Lindsay S. Fouse
Telephone: (202) 942-5000                      CLARK HILL PLC
laura.shores@arnoldporter.com                  301 Grant St, 14th Floor
                                               Pittsburgh, PA 15219
Counsel for Defendants Sandoz Inc. and         Telephone: (412) 394-7711
Fougera Pharmaceuticals Inc.                   lfouse@clarkhill.com

                                               Counsel for Defendants Sun Pharmaceutical
                                               Industries, Inc. and Taro Pharmaceuticals
                                               USA, Inc.




                                          11
    Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 15 of 18




/s/ Raymond A. Jacobsen, Jr.                /s/ Edward B. Schwartz
Raymond A. Jacobsen, Jr.                    Edward B. Schwartz
Paul M. Thompson (Pa. Bar No. 82017)        Nicholas V. Albu
Lisa (Peterson) Rumin                       Andrew C. Bernasconi
MCDERMOTT WILL & EMERY LLP                  REED SMITH LLP
500 North Capitol Street, NW                1301 K Street NW
Washington, D.C. 20001                      Suite 1000
Telephone: (202) 756-8000                   Washington, DC 20005
rayjacobsen@mwe.com                         Telephone: (202) 414-9200
pthompson@mwe.com                           eschwartz@reedsmith.com
lrumin@mwe.com                              nalbu@reedsmith.com
                                            abernasconi@reedsmith.com
Nicole L. Castle
MCDERMOTT WILL & EMERY LLP                  Counsel for Defendant Heritage
340 Madison Avenue                          Pharmaceuticals, Inc.
New York, NY 10173
Telephone: (212) 547-5400                   /s/ Brian J. Smith
ncastle@mwe.com                             Michael Martinez
                                            Steven Kowal
Counsel for Defendants Amneal               Lauren Norris Donahue
Pharmaceuticals, Inc., Amneal               Brian J. Smith
Pharmaceuticals LLC, and Impax              K&L GATES LLP
Laboratories, Inc.                          70 W. Madison St., Suite 3300
                                            Chicago, IL 60602
/s/ Jan P. Levine                           Telephone: (312) 372-1121
Jan P. Levine                               michael.martinez@klgates.com
Robin P. Sumner                             steven.kowal@klgates.com
Michael J. Hartman                          lauren.donahue@klgates.com
TROUTMAN PEPPER HAMILTON                    brian.j.smith@klgates.com
SANDERS LLP
3000 Two Logan Square                       Counsel for Defendant Mayne Pharma Inc.
Eighteenth & Arch Streets
Philadelphia, PA 19103                      /s/ Jay P. Lefkowitz, P.C.
Telephone: (215) 981-4000                   Jay P. Lefkowitz, P.C.
jan.levine@troutman.com                     Devora W. Allon
robin.sumner@troutman.com                   Alexia R. Brancato
michael.hartman@troutman.com                KIRKLAND & ELLIS LLP
                                            601 Lexington Avenue
Counsel for Defendant West-Ward             New York, NY 10022
Pharmaceuticals Corp. (n/k/a Hikma          Telephone: (212) 446-4800
Pharmaceuticals USA, Inc.)                  jay.lefkowitz@kirkland.com
                                            devora.allon@kirkland.com
                                            alexia.brancato@kirkland.com

                                            Counsel for Defendant Upsher-Smith
                                            Laboratories, LLC



                                       12
    Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 16 of 18




/s/ J. Gordon Cooney, Jr.              /s/ J. Clayton Everett, Jr.
J. Gordon Cooney, Jr.                  Scott A. Stempel
John J. Pease, III                     J. Clayton Everett, Jr.
Alison Tanchyk                         Tracey F. Milich
William T. McEnroe                     MORGAN, LEWIS & BOCKIUS LLP
MORGAN, LEWIS & BOCKIUS LLP            1111 Pennsylvania Avenue, NW
1701 Market Street                     Washington, D.C. 20004
Philadelphia, PA 19103                 Telephone: (202) 739-3000
Telephone: (215) 963-5000              scott.stempel@morganlewis.com
jgcooney@morganlewis.com               clay.everett@morganlewis.com
john.pease@morganlewis.com             tracey.milich@morganlewis.com
alison.tanchyk@morganlewis.com
william.mcenroe@morganlewis.com        Harvey Bartle IV
                                       Francis A. DeSimone
Amanda B. Robinson                     MORGAN, LEWIS & BOCKIUS LLP
MORGAN, LEWIS & BOCKIUS LLP            1701 Market Street
1111 Pennsylvania Avenue, NW           Philadelphia, PA 19103
Washington, D.C. 20004                 Telephone: (215) 963-5000
Telephone: (202) 739-3000              harvey.bartle@morganlewis.com
amanda.robinson@morganlewis.com        frank.desimone@morganlewis.com

Counsel for Defendant Teva             Counsel for Defendant Perrigo New York, Inc.
Pharmaceuticals USA, Inc.
                                       /s/ Wayne A. Mack
/s/ Jason R. Parish                    Wayne A. Mack
Jason R. Parish                        Sean P. McConnell
Martin J. Amundson                     Sarah O’Laughlin Kulik
BUCHANAN INGERSOLL &                   DUANE MORRIS LLP
ROONEY PC                              30 S. 17th Street
1700 K Street, NW, Suite 300           Philadelphia, PA 19103
Washington, D.C. 20006                 Telephone: (215) 979-1152
Telephone: (202) 452-7900              wamack@duanemorris.com
jason.parish@bipc.com                  spmcconnell@duanemorris.com
martin.amundson@bipc.com               sckulik@duanemorris.com

Bradley J. Kitlowski                   Counsel for Defendant Aurobindo Pharma
BUCHANAN INGERSOLL &                   USA, Inc.
ROONEY PC
Union Trust Building
501 Grant Street, Suite 200
Pittsburgh, PA 15219
Telephone: (412) 562-8800
bradley.kitlowski@bipc.com

Counsel for Defendant Zydus
Pharmaceuticals (USA) Inc.



                                  13
    Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 17 of 18




/s/ Ryan T. Becker                            /s/ James W. Matthews
Gerald E. Arth                                James W. Matthews
Ryan T. Becker                                Katy E. Koski
Nathan M. Buchter                             John F. Nagle
FOX ROTHSCHILD LLP                            FOLEY & LARDNER LLP
2000 Market Street, 20th Floor                111 Huntington Avenue
Philadelphia, PA 19103                        Boston, Massachusetts 02199
Telephone: (215) 299-2000                     Telephone: (617) 342-4000
garth@foxrothschild.com                       jmatthews@foley.com
rbecker@foxrothschild.com                     kkoski@foley.com
nbuchter@foxrothschild.com                    jnagle@foley.com

George G. Gordon                              James T. McKeown
Julia Chapman                                 Elizabeth A. N. Haas
DECHERT LLP                                   Kate E. Gehl
2929 Arch Street                              FOLEY & LARDNER LLP
Philadelphia, PA 19104                        777 E. Wisconsin Avenue
Telephone: (215) 994-2382                     Milwaukee, WI 53202
george.gordon@dechert.com                     Telephone: (414) 271-2400
julia.chapman@dechert.com                     jmckeown@foley.com
                                              ehaas@foley.com
Counsel for Defendant Lannett Company,        kgehl@foley.com
Inc.
                                              Steven F. Cherry
                                              April N. Williams
                                              Claire Bergeron
                                              WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
                                              1875 Pennsylvania Avenue, NW
                                              Washington, D.C. 20006
                                              Telephone: (202) 663-6000
                                              steven.cherry@wilmerhale.com
                                              april.williams@wilmerhale.com
                                              claire.bergeron@wilmerhale.com

                                              Terry M. Henry
                                              Melanie S. Carter
                                              BLANK ROME LLP
                                              One Logan Square
                                              130 North 18th Street
                                              Philadelphia, PA 19103
                                              Telephone: (215) 569-5644
                                              THenry@blankrome.com
                                              MCarter@blankrome.com

                                              Counsel for Defendant Apotex Corp.



                                         14
     Case 2:16-md-02724-CMR Document 1607 Filed 11/23/20 Page 18 of 18




                              CERTIFICATE OF SERVICE

       I hereby certify that on November 23, 2020, I caused a copy of the foregoing Defendants’

Sur-Reply in Opposition to Plaintiffs’ Objections to the Second Report and Recommendation of

the Special Discovery Master as to Plaintiffs’ Motion to Compel Supplemental Productions of

Transactional Data to be served on counsel of record via the Court’s CM/ECF system.

                                                           /s/ Jeffrey C. Bank
                                                           Jeffrey C. Bank




                                              15
